DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 5-8, 10-18 and 20 are currently pending in the present application. Claims 1-2, 5-8, 10-14, 17-18 and 20 are currently amended; claims 3-4, 9 and 19 are canceled; claim 15 is previously presented; and claim 16 is original. The amendment dated September 30, 2021 has been entered into the record.

Allowable Subject Matter
Claims 1-2, 5-8, 10-18 and 20 are allowed.
The following is a statement of reasons for the allowance:
Regarding claim 1, the prior art of Kim (US 2016/0154272), of record, discloses a display apparatus (10 in Figs. 1-2 and 7; see Paragraph [0057] identifying the embodiment shown in Figs. 1-2 and 7) comprising: a backlight unit (400) configured to emit light ([0017]); a display panel (200) positioned to the front of the backlight unit; and an optical film (100) positioned to the front of the display panel, the optical film including: a base layer (120), a first refractive layer (150d) positioned to the front of the base layer, the first refractive layer comprising first patterns (Fig. 7, the patterns created by 150d; [0057]), each including a first non-perpendicular portion and a first parallel portion which extends in a first direction perpendicular to a front to 
The prior art of Gollier (US 2014/0049822), of record, teaches providing a refractive layer positioned to the front of the undulating surface layer having a periodicity (Fig. 2a; 123 being positioned on 122) to reduce reflective scattering ([0030]), and having a higher refractive index than air and a lower refractive index than the first refractive layer (Fig. 2a), the refractive layer comprising a first filling portion filling between the patterns (Fig. 2a).
However, Kim and Gollier fail to disclose or suggest, in the light of the specification, “the second patterns each include a second non-perpendicular portion configured to refract at least a portion of the light emitted from the backlight unit that passes through the fourth refractive layer, and a distance between the adjacent first patterns, corresponding to a length of a corresponding second parallel portion among the second parallel portions, is different from a distance between adjacent second patterns among the second patterns”. The examiner further considered Lee (US 2018/0031907), Kaida (US 2012/0268687), Kim (US 2017/0115433) and Hoshina (US 2007/0064294). Lee teaches a first refractive layer having first patterns with a trapezoidal shape and a second refractive layer having second patterns with a trapezoidal 
Dependent claims 2, 5-8 and 10-13 are allowed by virtue of their dependence on claim 1.
Regarding claim 14, Kim discloses a display apparatus (10 in Figs. 1-2 and 7; see [0057] identifying the embodiment shown in Figs. 1-2 and 7) comprising: a display panel (200); and an optical film (100) positioned to the front of the display panel, the optical film including: a base layer (120), a first refractive layer (150d) positioned to the front of the base layer, the first refractive layer comprising: first patterns (the patterns of 150d; [0057]) each comprising a first non-perpendicular portion configured to totally reflect a portion of light passing through the base layer ([0032] teaching 150 diffuses the light emitted from 110 which passes through the base layer), and a first parallel portion which extends in a first direction perpendicular to a front to rear direction of the optical film, and second parallel portions, each disposed between adjacent first patterns among the first patterns, wherein each second parallel portion extends in the first direction and is connected to a first parallel portion of one of the adjacent first patterns by a first non- perpendicular portion of the one of the adjacent first patterns (Fig. 7, the trapezoidal shape formed on 105d), a third refractive layer (140d) positioned to the rear of the base layer, the third refractive layer comprising second patterns (see the patterns of 140d) each comprising a second non-perpendicular portion (see the inclined portion on 140d) 
Gollier teaches providing a refractive layer positioned to the front of the undulating surface layer having a periodicity (Fig. 2a; 123 being positioned on 122) to reduce reflective scattering ([0030]), and having a higher refractive index than air and a lower refractive index than the first refractive layer (Fig. 2a), the refractive layer comprising a first filling portion filling between the patterns (Fig. 2a).
However, Kim and Gollier fail to disclose or suggest, in the light of the specification, “a distance between the adjacent first patterns, corresponding to a length of a corresponding second parallel portion among the second parallel portions, is different from a distance between adjacent second patterns among the second patterns”. The examiner further considered Lee (US 2018/0031907), Kaida (US 2012/0268687), Kim (US 2017/0115433) and Hoshina (US 2007/0064294). Lee teaches a first refractive layer having first patterns with a trapezoidal shape and a second refractive layer having second patterns with a trapezoidal shape (Fig. 17A, 523 and 521), where the distance between the adjacent first patterns is different from a distance between adjacent second patterns (Fig. 17A), but fails to teach a third refractive layer and a fourth refractive layer as recited in claim 14. The prior art, applied alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 14.
Dependent claims 15-18 are allowed by virtue of their dependence on claim 14.
Regarding claim 20, Kim discloses a display apparatus (10 in Figs. 1-2 and 7; see [0057] identifying the embodiment shown in Figs. 1-2 and 7) comprising: a display panel (200); a backlight unit (400) configured to supply light to the display panel ([0017]); and an optical film (100) positioned to the front of the display panel, the optical film including: a base layer (120), a first refractive layer (150d) positioned to the front of the base layer, the first refractive layer comprising: first patterns (the patterns of 150d; [0057]), each comprising a first non-perpendicular portion configured to totally reflect a portion of light passing through the base layer (see [0032] teaching 150 diffuses the light emitted from 110 which passes through the base layer) and formed in an embossed pattern (see Fig. 7), and a first parallel portion which extends in a first direction perpendicular to a front to rear direction of the optical film, and second parallel portions, each disposed between adjacent first patterns among the first patterns, wherein each second parallel portion extends in the first direction and is connected to a first parallel portion of one of the adjacent first patterns by a first non- perpendicular portion of the one of the adjacent first patterns (see the trapezoidal shape formed on 105d), a third refractive layer (140d) positioned to the rear of the base layer, the third refractive layer comprising second patterns (see the patterns of 140d) each comprising a second non-perpendicular portion (see the inclined portion on 140d) having an inclination angle less than an inclination angle of the first non-perpendicular portion (Fig. 7) to refract a portion of light incident from the display panel (see [0040] teaching 140 is a reflection prevention layer; the examiner considers that a reflection prevention layer with a horizontal line of symmetry refracts a portion of light coming from the backlight and/or the display panel) and formed in an 
Gollier teaches providing a refractive layer positioned to the front of the undulating surface layer having a periodicity (Fig. 2a; 123 being positioned on 122) to reduce reflective scattering ([0030]), and having a higher refractive index than air and a lower refractive index than the first refractive layer (Fig. 2a), the refractive layer comprising a first filling portion filling between the patterns (Fig. 2a).
However, Kim and Gollier fail to disclose or suggest, in the light of the specification, “a distance between the adjacent first patterns, corresponding to a length of a corresponding second parallel portion among the second parallel portions, is different from a distance between adjacent second patterns among the second patterns”. The examiner further considered Lee (US 2018/0031907), Kaida (US 2012/0268687), Kim (US 2017/0115433) and Hoshina (US 2007/0064294). Lee teaches a first refractive layer having first patterns with a trapezoidal shape and a second refractive layer having second patterns with a trapezoidal shape (Fig. 17A, 523 and 521), where the distance between the adjacent first patterns is different from a distance between adjacent second patterns (Fig. 17A), but fails to teach a third refractive layer and a fourth refractive layer as recited in claim 20. The prior art, applied alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871      

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871